Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 7/27/20.
2.  Claims 13-18 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (“Kwak”), U.S. Patent Application Publication No. 2018/0160516, Suzuki et al. (“Suzuki”), U.S. Patent Application Publication No. US 20180241925 and Lee et al. (“Lee”), U.S. Patent Publication No. 2011/0080422. 
Regarding Claim 13, Kwak teaches a hardware memory storage device having program instructions stored thereon that, upon execution by an embedded controller (EC) [system CPU] of an information handling system (IHS), wherein the EC comprises a microcontroller distinct from a central processing unit (CPU), and wherein the EC is configured to handle tasks that an operating system (OS) executed by the CPU does not handle, cause the EC to:

dim a region of the display by controlling a buck-boost (regulator 104, see para: 0027-0028) converter to reduce a voltage applied to the backlight in response to a command [Para: 0037(“when power dips below first threshold) and 0038(“regulator 104 to step the output voltage Vout down” for back lights), 0039(where “LCD display 207 may include … LED string 214, which provide light to LCD display 207”)].
Kwak does not disclose expressly (a) a command indicating that a high-dynamic range (HDR) image is being reproduced in the region of the display and (b) a determination to extend a battery runtime based upon a calendaring or reservation service.
In the same field of endeavor (e.g., controlling back light of display), Hyatt teaches a command indicating that a high-dynamic range (HDR) image is being reproduced in the region of the display [Para: 0138(“an instruction to display HDR video data”)]. 
Accordingly, one of ordinary skill in the art at the time of the invention was applied to have modified Kwak’s teachings of dim a region of the display by controlling a buck-boost converter to reduce a voltage applied to the backlight in response to a command with Suzuki’s teachings of a command indicating that a high-dynamic range (HDR) image is being reproduced in the region of the display for the purpose of reducing uncomfortable viewing experience from photosensitivity of luminance range corresponding to HDR video for a viewer [Suzuki, Para: 0008]. 
duration of the predetermined time period” which lead to extend battery life)] based upon a calendaring or reservation service [Para: 0017(where the “predetermined time period” such as meeting period of “scheduled start time and end time” is based on calendaring or reservation service)] .
 Accordingly, one of ordinary skill in the art at the time of the invention was applied to have modified Kwak’s teachings of dim a region of the display by controlling a buck-boost converter to reduce a voltage applied to the backlight in response to a command with Lee’s teachings of controlling brightness or back light of a display screen in response to a determination to extend a battery runtime based on reservation service for the purpose of avoiding disruption during critical task such as meeting even if there is not enough battery power remains to finish the critical task.
Regarding Claim 15, Kwak teaches wherein to reduce the voltage, the program instructions, upon execution, further cause the EC to reduce a scalar value (when “output voltage Vout  down an increment) applied to the buck-boost converter(when “output voltage Vout  down an increment)].
Regarding Claim 16, Kwak teaches wherein the program instructions, upon execution, further cause the EC to:

reduce a second scalar value applied to a second buck-boost converter coupled to a second region of the display by a second amount (“second current brightness level” to region having LED string 314b)  different than the first amount [Para: 0057 (“brightness level of each of LED strings 314a, 314b and 314c may be independently selected”) and 0058].
Regarding Claim 17, Kwak teaches wherein the program instructions, upon execution, further cause the EC to dim the display in response to a determination that the IHS or a component thereof has switched from a high-power state to a low-power state or in response to a determination the OS has switched from a an executing state to an idle state [Para: 0034(when device running at 3.3 volt instead of 3.6 volt) or 0029(device at “idle” state)].
Regarding Claim 18, Kwak teaches wherein the program instructions, upon execution, further cause the EC to dim the display as set forth above. One of ordinary skill in the art at the time of the invention was filed to have modified Kwak’s teaching of dimming of display to dim the display in response to a user’s behavior or environment based on design criteria for the purpose of full filing user requirement and criteria.
4.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, Suzuki and Lee as described rejecting claim 13 above (hereinafter, “KSL”) and Daniel M. Hamlin (hereinafter, “Hamlin”), U.S. Patent Application Publication No. 2004/0212610.
Regarding Claim 14, KSL teaches identify the display when the program instructions is executed. KSL does not disclose expressly identifying the display includes retrieving an Extended Display Identification Data (EDID) from the display.
In the same field of endeavor, (e.g., identifying display devices when they are switched among multiple Information Handling Systems), Hamlin teaches identifying a display includes retrieving an Extended Display Identification Data (EDID) from the display [Para: 0040].
Accordingly, one of ordinary skill in the art at the time of the invention was applied to have modified KSL’s teachings of identifying a display device with Hamlin’s teachings of identifying a display includes retrieving an EDID from the display for the purpose of shortening a time to identify a display device in order to reduce latency. 
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MOHAMMED H REHMAN/            Primary Examiner, Art Unit 2187